EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunit Talapatra on 6/2/22.

The application has been amended as follows: 
In claim 19, please delete the phrase “a powdered vinegar according to claim 1 with”.
In claim 19 after the word ingredients, please add – with a free flowing powdered vinegar, comprising free vinegar derived acid and neutralized vinegar derived acid in an amount of 80-100 % of the dry matter that is comprised in the powdered vinegar, wherein more than 90 % of the free vinegar derived acid and neutralized vinegar derived acid is acetic acid in free and neutralized form, wherein Na+ represents at least 90 mol.% of the cations of salts that are contained in the powdered vinegar, wherein the powdered vinegar has a water content of 9-15 wt.%, at least a fraction of the water being present as a component of hydrated salt, wherein free vinegar derived acid and neutralized vinegar derived acid are contained in the powdered vinegar in a weight ratio of not more than 1:8, respectively, and wherein the content of free vinegar derived acid is 3.5-20 wt.%--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 8-12, and 19 are allowed over the prior art.  The prior art is devoid of powder vinegar that has a moisture content that is relatively high (9% to 15%) and remains free flowing.  Further the prior art does not disclose vinegar powder containing 80 to 100% dry matter powdered vinegar that remains free flowing.  It would be expected that a lower water content would be free flowing but a water content in the claimed range containing mostly to entirely powdered vinegar as a dry matter constituent constituted patentable subject matter.  Claims 13-18 were previously discussed as patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793